                                         Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 1 of 38



                                     Lori J. Costanzo, SBN 142633
                                 1   Lucy Goodnough, SBN 310607
                                     COSTANZO LAW FIRM, APC
                                 2   111 West Saint John Street, #700
                                     San Jose, CA 95113
                                 3   Phone: 408.993.8493
                                 4   Fax:       408.993.8496
                                     Email: Lori@costanzo-law.com
                                 5             Lucy.Goodnough@costanzo-law.com

                                 6   Attorneys for Plaintiffs
                                     GLORIA ZAMORA & ANTONIO ZAMORA
                                 7
                                 8                                   UNITED STATES DISTRICTCOURT

                                 9                                NORTHERN DISTRICT OF CALIFORNIA
                                10
111 W. ST. JOHN STREET , #700




                                                                              SAN JOSE DIVISION
  COSTANZO LAW FIRM , APC




                                11
                                     GLORIA ZAMORA and ANTONIO                               Case No.: 5:21-cv-5610
     SAN JOSE, CA 95113




                                12   ZAMORA,
                                                                                             COMPLAINT FOR DAMAGES,
                                13                         Plaintiffs,                       DECLARATORY, AND INJUNCTIVE
                                14                                                           RELIEF
                                                           v.
                                15                                                           DEMAND FOR JURY TRIAL
                                     CITY OF SANTA CLARA; SANTA CLARA
                                16
                                     POLICE DEPARTMENT; CHIEF OF POLICE
                                17   PATRICK NIKOLAI, SCOTT MEAD; SANTA
                                     CLARA POLICE OFFICER #227; SANTA
                                18   CLARA POLICE OFFICER #239; SANTA
                                19   CLARA POLICE OFFICER #276; and DOES
                                     1–25 and ROES 26–50, inclusive,
                                20
                                                           Defendants.
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28




                                           Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial – 5:21-cv-5610
                                          Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 2 of 38




                                 1           Plaintiffs GLORIA ZAMORA and ANTONIO ZAMORA each allege against Defendants,
                                 2   and each of them, as follows:
                                 3                                               NATURE OF THE ACTION
                                 4
                                             1.      This is a complaint for civil rights violations, false imprisonment, excessive force,
                                 5
                                     battery, unlawful search and seizure, and other claims, arising the police misconduct in the City of
                                 6
                                     Santa Clara, Santa Clara County. Nine Santa Clara County police officers targeted the Zamoras,
                                 7
                                     handcuffing and imprisoning Mr. Zamora in one of the police cars, while several of them serially and
                                 8
                                     repeatedly sexually assaulted Ms. Zamora, because she is a woman, lewdly groping her under the
                                 9
                                     guise of performing a pat down search, then handcuffed and imprisoned her as well while they
                                10
111 W. ST. JOHN STREET , #700




                                     destroyed the Zamoras’ car and property in it. The officers refused to tell either Plaintiff why they
  COSTANZO LAW FIRM , APC




                                11
                                     were being restrained, abused, and searched, and refused to disclose their badge numbers. The
     SAN JOSE, CA 95113




                                12
                                     officers selectively turned their body cameras on and off to conceal their wrongful conduct, and
                                13
                                     cheered and joked with each other, demonstrating that this is a pattern and practice. They finished by
                                14
                                     telling the Zamoras they were being “let off” with a warning for a “traffic violation”—clear
                                15
                                     consciousness of the wrongfulness of their conduct. Reporting officer Defendant Scott Mead
                                16
                                     fraudulently concealed that he and his fellow officers manipulated the body camera evidence when
                                17
                                     he stated in his report that “*My BWC was on and documented this incident*” and that “I uploaded
                                18
                                     photos and my BWC into evidence.” When the Zamoras reported this to the officers’ employers, the
                                19
                                     City and Santa Clara Police Department told the Zamoras that officers were too busy with high
                                20
                                     priority cases, yelled at them, told them there was no way this could have happened, and refused
                                21
                                     access to even the doctored recordings. The Zamoras were targeted for this misconduct by
                                22
                                     Defendants, and each of them, because they are Hispanic and because Ms. Zamora is a woman.
                                23
                                24                                                      PARTIES

                                25           2.      Plaintiff GLORIA ZAMORA is an individual who, at all material times was a resident

                                26   of the State of California in this district.

                                27           3.      Plaintiff ANTONIO ZAMORA is an individual who, at all material was a resident of

                                28   the State of California in this district.



                                                                                             1
                                             Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                         Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 3 of 38




                                 1          4.      Defendant CITY OF SANTA CLARA (“City”) is a city and public entity established
                                 2   by the laws and Constitution of the State of California, and owns, operates, manages, directs, and
                                 3   controls the Santa Clara Police Department (“SCPD”) which employs other defendants in this action.
                                 4          5.      Defendant SANTA CLARA POLICE DEPARTMENT (“SCPD”) is an agency run by
                                 5   Defendant City.
                                 6          6.      Defendant City of Santa Clara has refused to produce records and police reports in
                                 7   response to Plaintiffs’ lawful requests for complete records and information. Plaintiff reserves the
                                 8   right to amend this complaint with further facts and substituting individuals for Doe Defendants after
                                 9   receiving Defendants’ reports and records in this matter.
                                10          7.      Defendant CHIEF OF POLICE PATRICK NIKOLAI at all material times was the
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11   Chief of Police for the SCPD and was acting within the course and scope of that employment. In that
     SAN JOSE, CA 95113




                                12   capacity, Defendant Nikolai was a policy making officer for the City.
                                13          8.      Defendant SCOTT MEAD was at all material times a law enforcement officer
                                14   employed by Defendants SCPD and the City acting within the course and scope of that employment.
                                15   During the subject incident he functioned as the patrol supervisor. He is sued in his individual
                                16   capacity for actions taken under color of state law and within the scope of his employment with
                                17   Defendants City and SCPD.
                                18          9.      Plaintiffs are informed and believe that SANTA CLARA POLICE OFFICER #227
                                19   (“Defendant #227”), was at all material times a law enforcement officer employed by Defendants
                                20   SCPD and the City acting within the course and scope of that employment. His identity is currently
                                21   known to Plaintiffs only by his badge number. When the Defendant #227’s true name is ascertained,
                                22   Plaintiffs will amend this Complaint. He is sued in his individual capacity for actions taken under
                                23   color of state law and within the scope of his employment with Defendants City and SCPD.
                                24          10.     Plaintiffs are informed and believe that SANTA CLARA POLICE OFFICER #239
                                25   (“Defendant #239”), was at all material times a law enforcement officer employed by Defendants
                                26   SCPD and the City acting within the course and scope of that employment. His identity is currently
                                27   known to Plaintiffs only by his badge number. When the Defendant #239’s true name is ascertained,
                                28



                                                                                            2
                                            Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                          Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 4 of 38




                                 1   Plaintiffs will amend this Complaint. He is sued in his individual capacity for actions taken under
                                 2   color of state law and within the scope of his employment with Defendants City and SCPD.
                                 3           11.     Plaintiffs are informed and believe that SANTA CLARA POLICE OFFICER #276
                                 4   (“Defendant #276”), was at all material times a law enforcement officer employed by Defendants
                                 5   SCPD and the City acting within the course and scope of that employment. His identity is currently
                                 6   known to Plaintiffs only by his badge number. When the Defendant #276’s true name is ascertained,
                                 7   Plaintiffs will amend this Complaint. He is sued in his individual capacity for actions taken under
                                 8   color of state law and within the scope of his employment with Defendants City and SCPD.
                                 9           12.     DOES 1 through 25 are unnamed because their identities are unknown to Plaintiffs,
                                10   who therefore sues these each of those Defendants by such fictitious names. Plaintiff will seek leave
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11   to amend this complaint when their true names and capacities are ascertained. Each Doe Defendant
     SAN JOSE, CA 95113




                                12   was an employee of the City and/or SCPD, and at the time of these events was acting as an agent of
                                13   of the City and/or SCPD and at all material times acted within the course and scope of that
                                14   relationship. Plaintiff alleges upon information and belief that each of the Doe Defendants was
                                15   negligently, wrongfully, and otherwise responsible in some manner for the events and happenings as
                                16   hereinafter described, and proximately caused injuries and damages to Plaintiff. Further, one or more
                                17   Doe Defendants was at all material times responsible for the hiring, training, supervision, and
                                18   discipline of other defendants, including Doe Defendants. On information and belief, each is an
                                19   employee or agent of the City or SCPD acting within the course and scope of that employment, and
                                20   each was involved in the misconduct, including one or more deprivations of the constitutional or
                                21   statutory rights of one or both Plaintiffs either as a direct participant or supervisor.
                                22           13.     Each individually named defendant and each Doe defendant acted under color of state
                                23   law and within the scope of his or her agency and employment with the City and SCPD. Each acted
                                24   in concert with the other Defendants. Each officer Defendant was on duty as a peace officer and
                                25   exercising his authority as a peace officer when they, and each of them, either as direct participant or
                                26   supervisor, engaged in the misconduct alleged, and such misconduct resulted from the use of their
                                27   authority as peace officers. All actions of each Defendant were ratified and approved by officers and
                                28
                                     managing agents of each other Defendant.


                                                                                             3
                                             Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                          Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 5 of 38




                                 1            14.     ROES 26–50 are entities, respectively, sued under fictitious names because their true
                                 2   names and capacities are unknown to Plaintiffs. When the Roe defendants’ true names and capacities
                                 3   are ascertained, Plaintiffs will amend this Complaint to asserting their such names and capacities.
                                 4   Plaintiffs are informed and believes that each of the fictitiously named Defendants is responsible in
                                 5   some manner for the occurrences alleged, and that each Plaintiffs’ damages were proximately caused
                                 6   by those Defendants. Each reference to any Defendant refers to all Defendants sued under fictitious
                                 7   names.
                                 8            15.     On information and belief, each Defendant was at all material times an agent, servant,
                                 9   employee, partner, joint venturer, co-conspirator, and/or alter ego of the remaining Defendants, and
                                10   in doing the things alleged, was acting within the course and scope of that relationship. On
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11   information and belief, each Defendants gave consent, aid, and assistance to each of the remaining
     SAN JOSE, CA 95113




                                12   Defendants, and ratified and/or authorized the acts or omissions of each Defendant as alleged, except
                                13   as otherwise specifically alleged.
                                14            16.     At all material times, each Defendant was jointly engaged in tortious activity, and an
                                15   integral participant in the conduct described herein including the wrongful search, seizure, and use
                                16   of excessive force against one or both Plaintiffs, resulting in the deprivation of one or both Plaintiffs’
                                17   constitutional rights and other harm.
                                18            17.     15. At all material times, each Defendant acted under color of the laws, statutes,
                                19   ordinances, and regulations of the State of California and the City of Santa Clara
                                20            18.     The acts and omissions of all Defendants were at all material times pursuant to the
                                21   actual customs, policies, practices and procedures of the City of Santa Clara.
                                22            19.     Each Plaintiff brings these claims as Private Attorney General, to vindicate not only
                                23   her own rights but others' civil rights of great importance.
                                24
                                                            JURISDICTION, VENUE, AND INTRADISTRICT ASSIGNMENT
                                25
                                              20.     This is a civil rights action arising from Defendants’ civil rights violations and other
                                26
                                     wrongdoing against Plaintiffs, in the City and County of Santa Clara. Plaintiffs allege claims under
                                27
                                     42 U.S.C. § 1983 and the Fourth and Fourteenth Amendments to the United States Constitution, as
                                28
                                     well as the laws and Constitution of the State of California; accordingly, this Court has subject matter


                                                                                              4
                                              Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                          Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 6 of 38




                                 1   jurisdiction under 28 U.S.C. §§ 1331 and 1343. This Court has supplemental jurisdiction over
                                 2   Plaintiffs’ state law claims forming part of the same case and controversy under 28 U.S.C. § 1367.
                                 3          21.      Plaintiffs’ claims arise out of events and a course of conduct involving officials of the
                                 4   City of Santa Clara and the Santa Clara Police Department in Santa Clara County in this state and
                                 5   judicial district. This action is properly assigned to the San Jose Division of the United States District
                                 6   Court for the Northern District of California, under Civil Local Rule 3-2(e).
                                 7          22.      The monetary value of each Plaintiff’s claims exceeds the jurisdictional minimum of
                                 8   this Court.
                                 9          23.      Plaintiffs, at all relevant times, each were and are Santa Clara County residents.
                                10   Defendants City and SCPD entities, agencies, and employers in Santa Clara County. Defendants
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11   Mead, #227, #239, #276, and Nikolai, and each other officer Defendant, are also employees of the
     SAN JOSE, CA 95113




                                12   City and SCPD employed in Santa Clara County. Plaintiffs allege on information and belief that Does
                                13   1–15 were and are California residents employed in Santa Clara County and that Roes 16–25 were
                                14   and are California agencies or entities authorized to do and doing business in Santa Clara County.
                                15          24.      The acts, omissions, damages, and injuries that form the basis of this lawsuit occurred
                                16   and were sustained in Santa Clara County.
                                17
                                                                     TIMELINESS AND CLAIM PRESENTATION
                                18
                                            25.      This lawsuit is timely filed within all applicable statutes of limitation.
                                19
                                            26.      Plaintiffs are not required to comply with California Government Code claims
                                20
                                     presentation procedure for their claims under the federal Civil Rights Act, 42 U.S.C. § 1983.
                                21
                                            27.      As to any claims for which they were required to comply with the California
                                22
                                     Government Code claims presentation procedure, Plaintiffs each timely and properly filed their tort
                                23
                                     claims under the Government Claims Act, California Government Code § 810 et seq., as extended
                                24
                                     under applicable Executive Orders regarding the COVID-19 state of emergency in California.
                                25
                                            28.      On March 21, 2020, under Executive Order N-25-20, paragraph 11 Governor Newsom
                                26
                                     extended the statutory deadline for claim presentation under the Government Claims Act by sixty
                                27
                                     days. On May 19, 2020 under Executive Order N-65-20 paragraph 10, as amended by Executive
                                28
                                     Order N-65-21, paragraph 6, Governor Newsom further extended the statutory deadline for claim


                                                                                             5
                                             Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                         Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 7 of 38




                                 1   presentation under the Government Claims Act by an additional sixty days. Accordingly, under
                                 2   Executive Orders N-25-20, and N-65-20 as amended by Executive Order N-26-21, Plaintiffs’
                                 3   deadline under the Government Claims Act for presenting claims based on the May 24, 2020
                                 4   violations, was extended from November 24, 2020 by 120 days to March 24, 2021. Plaintiffs each
                                 5   timely met this claim presentation deadline under the California Government Claims Act.
                                 6                  a.       On February 4, 2021, Ms. Zamora timely presented her Claim for Damages
                                 7                           under California Government Code § 910 by depositing it in the mail on that
                                 8                           date. On May 17, 2021, her Claim for Damages was deemed denied by
                                 9                           operation of law forty-five days after the February 4, 2021 date of deposit.
                                10                  b.       On February 5, 2021, Mr. Zamora timely presented his Claim for Damages
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11                           under California Government Code § 910 by depositing it in the mail on that
     SAN JOSE, CA 95113




                                12                           date. On April 4, 2021 Claims for Damages were each deemed denied by
                                13                           operation of law forty-five days after the February 18, 2021 date of deposit.
                                14                  c.       On February 18, 2021, Ms. Zamora and Mr. Zamora each timely presented
                                15                           their respective Amended Claim for Damages under California Government
                                16                           Code § 910 by depositing them in the mail on that date. On April 4, 2021, each
                                17                           Amended Claim for Damages was deemed denied by operation of law forty-
                                18                           five days after the February 18, 2021 date of deposit.
                                19          29.     In the alternative and in an abundance of caution, Plaintiffs each concurrently petition
                                20   the Court for relief from the claims procedure.
                                21                  a.       On February 18, 2021, Ms. and Mr. Zamora each also made their respective
                                22                           Application to Present a Late Claim under California Government Code §
                                23                           911.4 by depositing them in the mail on that date. On April 4, 2021, each
                                24                           Application to Present a Late Claim was deemed denied by operation of law
                                25                           45 days after the February 18, 2021 date of deposit.
                                26                  b.       Plaintiffs’ concurrently filed Petition for Relief from the Claims Procedure are
                                27                           timely, within six months of the date their Applications to Present a Late Claim
                                28
                                                             were denied by law.


                                                                                            6
                                            Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                          Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 8 of 38




                                 1                  c.       Plaintiffs will thereafter file this Complaint timely following the Court’s order
                                 2                           granting their Petitions.
                                 3                                                       FACTS
                                 4
                                            30.     This case arises the police misconduct in the City of Santa Clara, Santa Clara County
                                 5
                                     that began on May 24, 2020.
                                 6
                                            31.     Ms. Zamora is a 34-year-old woman residing in San Jose, Santa Clara County. Prior
                                 7
                                     to the COVID-19 pandemic, she worked as a driver for Home First Services, a nonprofit organization
                                 8
                                     that offers services, shelter, and housing opportunities to the homeless and those at risk of
                                 9
                                     homelessness in Santa Clara County. Mr. and Ms. Zamora live in San Jose in Santa Clara County.
                                10
111 W. ST. JOHN STREET , #700




                                     Mr. and Ms. Zamora are married.
  COSTANZO LAW FIRM , APC




                                11
                                            32.     On May 24, 2020, a Sunday, at approximately 6 a.m., Mr. and Mrs. Zamora parked
     SAN JOSE, CA 95113




                                12
                                     their Cadillac Escalade outside the Pruneridge Laundromat to do laundry. They finished their laundry
                                13
                                     and drove to a nearby 7-Eleven but returned to the laundromat because they forgot some clothes in
                                14
                                     the drying machine.
                                15
                                            33.     While parked in their car, outside the laundromat, a crew of nine police officers
                                16
                                     arrived, including Defendant Mead and Defendants #227, #239, and #276. They had no probable
                                17
                                     cause to approach the Zamoras in their car. They proceeded to wrongfully detain both Plaintiffs,
                                18
                                     proceeded to conduct an unwarranted and destructive search of their vehicle while also engaging in
                                19
                                     targeted harassment and sexual assault.
                                20
                                            34.     Defendants claim to have identified the Zamoras’ car as the car earlier involved in a
                                21
                                     high-speed chase somewhere else in Santa Clara County. However, Defendant Mead affirmatively
                                22
                                     denied confirming that the Zamoras’ car was the vehicle described by a different officer, six hours
                                23
                                     earlier, essentially admitting that he and the other officers made a pretextual and unlawful traffic stop
                                24
                                     at 6:00 a.m. to detain Plaintiffs. The stop was racially targeted, in violation of Fourteenth
                                25
                                     Amendment’s equal protection clause. See Whren v. United States, 517 U.S. 806, 813 (1996)
                                26
                                     (“Constitution prohibits selective enforcement of the law based on considerations such as race . . .
                                27
                                     constitutional basis for objecting to intentionally discriminatory application of laws is the Equal
                                28
                                     Protection Clause, not the Fourth Amendment”).


                                                                                            7
                                            Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                          Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 9 of 38




                                 1            35.     Moreover, Defendants’ seizure of Plaintiffs were limited by the purpose for which
                                 2   “the stop was made . . . . A seizure justified only by a police-observed traffic violation, therefore,
                                 3   become[s] unlawful if it is prolonged beyond the time reasonably required to complete th[e] mission
                                 4   of issuing a ticket for the violation.” Rodriguez v. United States, 135 S. Ct. 1609, 1612 (2015)
                                 5   (brackets in original).
                                 6            36.     None of the officers followed basic police procedures to issue a citation for a traffic
                                 7   infraction. They should have explained the reason for the stop and what they wanted Plaintiffs to do
                                 8   —presumably provide a driver’s license, vehicle registration and proof of insurance—and then allow
                                 9   Plaintiffs the opportunity to comply. Instead, the officers, for no legitimate law-enforcement reason,
                                10   with guns drawn and tasers drawn and pointed at Plaintiffs, ordered Mr. Zamora to throw the car keys
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11   out the window and exit the car. Plaintiffs were entirely confused as to why the officers were
     SAN JOSE, CA 95113




                                12   accosting them and the officers’ inexplicable aggression and deliberate provocation. However, Mr.
                                13   Zamora obeyed, and the officers immediately handcuffed him and confined him in a patrol car.
                                14            37.     With weapons still drawn, the officers ordered Ms. Zamora to exit her vehicle
                                15   backwards, and forced her to lift her sweater, and do a full, 360-degree turn. When she asked why
                                16   Plaintiffs were being detained, the officers claimed that the car was a stolen vehicle and forced Ms.
                                17   Zamora on the ground to her knees. While lifting her back onto her feet, the supervising officer,
                                18   Defendant Mead forced his hand between her legs and groped her groin, crotch, and buttocks, under
                                19   the guise of patting her down. However, Ms. Zamora was wearing form-fitting leggings. There was
                                20   no reason to touch or search her groin, crotch, or buttock areas because the leggings made it
                                21   impossible for anything to be hidden from even a visual search in those areas.
                                22            38.     Ms. Zamora was then taken behind a police car, where different male officers also
                                23   each took turns grabbing and groping her on the groin, crotch, and buttocks, another two to three
                                24   times.
                                25            39.     Meanwhile, Mr. Zamora was harassed by one of the officers while detained in the
                                26   patrol car. To intimidate Mr. Zamora, the officer told Mr. Zamora that Mrs. Zamora was under arrest.
                                27   The officer also repeatedly told Mr. Zamora that he “knew what type of people” Mr. and Mrs. Zamora
                                28
                                     were, to further confuse and intimidate him. From his position in the patrol car, Mr. Zamora could


                                                                                              8
                                              Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                         Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 10 of 38




                                 1   only see the top of his wife’s head, but he heard the officers outside say, “Make her turn around
                                 2   again.”
                                 3             40.     Mrs. Zamora was then handcuffed and brought to the back of the patrol car with Mr.
                                 4   Zamora. The officers repeatedly asked Plaintiffs where they stole the car and what gang they were
                                 5   part of. Additionally, they repeatedly asked Plaintiffs who “they rolled with” and “where the load
                                 6   was.”
                                 7             41.     Plaintiffs explained that Mrs. Zamora owned the car and proved that the car was not
                                 8   stolen, showing the officers the proof of insurance for the vehicle in Mrs. Zamora’s name. Plaintiffs
                                 9   also explained that Mrs. Zamora’s name was not yet on the title because the COVID-19 pandemic
                                10   had delayed the transfer of title of the vehicle.
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11             42.     However, the officers then began to search the car, without a search warrant and
     SAN JOSE, CA 95113




                                12   without asking for or obtaining consent from either Plaintiff. The officers tore up the couples’ laundry
                                13   bags, threw their newly cleaned clothes to the ground, ripped apart their car’s speaker, and broke their
                                14   windshield, center console, lights, and headliner. When Mrs. Zamora asked the officers not to throw
                                15   the freshly laundered clothes onto the ground, Defendant #227 responded by mocking her. When the
                                16   officers were unable to find anything incriminating, they threw their used gloves in the car, saying,
                                17   “It’s all trash anyways.”
                                18             43.     Upon finishing the unauthorized search, the officers informed Plaintiffs that they were
                                19   being “let go on the traffic infraction” with just a warning, even though Plaintiffs had not made any
                                20   traffic violations in the first place, nor had any officer at any previous time mentioned any traffic
                                21   violation. When the Zamoras asked the officers for their badge numbers, the officers responded that
                                22   they “did not have a badge number.” Many of the police cars were unmarked.
                                23             44.     There were nine officers, all either Asian or Caucasian. Two of the Asian officers
                                24   were extremely rude, and all the officers high-fived and cheered each other on throughout the torment.
                                25   Throughout, they deliberately tried to humiliate the Zamoras, to provoke them with sexual assault,
                                26   insults, mistreatment, and refusals to answer the Zamoras’ questions as to why they were being
                                27   detained, why their civil rights were being violated by a gang of thuggish officers, what the Zamoras
                                28
                                     were being accused of, or to even identify themselves.


                                                                                               9
                                               Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                         Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 11 of 38




                                 1          45.     In addition, the officers all constantly switched their body-worn cameras on and off
                                 2   throughout the entire ordeal. After the unauthorized search, one of the officers, Defendant Mead,
                                 3   walked away to the side, turned his body camera on, and then turned back to face the Plaintiffs, loudly
                                 4   saying something about a chase and bidding the Plaintiffs to “have a good day.” Defendant #227 also
                                 5   spoke out loud, finishing his remarks, “This is how we do it in Santa Clara.”
                                 6          46.     At approximately 6:20 a.m., Ms. Zamora called 911 to report the incident and was
                                 7   told that she would receive a call back.
                                 8          47.     At approximately 9:00 a.m., after receiving no call back, Plaintiffs called 911 again
                                 9   and were told that officers were too busy with high priority cases to attend to their report. Plaintiffs
                                10   then sent emails out to Santa Clara Police Department, local news stations, and Santa Clara City
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11   Counsel, in addition to calling San Jose Police Department to ask for guidance on their next steps.
     SAN JOSE, CA 95113




                                12          48.     At approximately 11:20 a.m., Plaintiffs received a call from a lieutenant who refused
                                13   to give his name. He asked Ms. Zamora to explain what had happened, but as she was explaining, he
                                14   cut her off, yelling, “This is a lieutenant with the Santa Clara Police Department. It isn’t true! I am
                                15   recording this entire conversation.” He then hung up.
                                16          49.     Ms. Zamora called him back and he told her that he had watched the body-worn
                                17   camera videos and was sure the incident did not occur as she described. Ms. Zamora asked for the
                                18   body-worn camera recordings. The lieutenant agreed to give it to her but hung up with no further
                                19   instruction on how Ms. Zamora could obtain the recordings.
                                20          50.     Meanwhile, at least Defendant Mead wrote deliberately false and misleading report
                                21   concerning what had occurred. The falsehoods and material omissions induced but are not limited to
                                22   excluding essential details and downplaying and omitting Defendants’ misconduct. For example,
                                23                   a.      It falsely stated that “the vehicle made a quick and evasive movement into the
                                24                           parking-lot of 2358 Pruneridge Ave.” The Zamoras made no evasive
                                25                           maneuvers, they were parked in a parking after having returned from the 7-
                                26                           Eleven to the laundromat and were completely unaware that they were being
                                27                           stalked by the officers.
                                28



                                                                                           10
                                            Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                     Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 12 of 38




                                 1              b.      It falsely stated that “I did fear that the driver of the vehicle would flee from
                                 2                      me if I did not take immediate action and order the occupants form the vehicle
                                 3                      at gunpoint.” The Zamoras never attempted to flee or evade or threaten Mead
                                 4                      or any of the officers. The report omitted that nine officers descended on the
                                 5                      Zamoras with guns and tasers drawn, completely unnecessarily.
                                 6              c.      The report misleadingly stated that Ms. Zamora was “ordered from the vehicle
                                 7                      with her hands up.” She was also ordered to exit the vehicle backwards and
                                 8                      raise her shirt.
                                 9              d.      It misleadingly stated that “She became argumentative with police officers and
                                10                      originally refused to comply with some orders.” Ms. Zamora was not
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11                      argumentative or non-compliant. He did not recount how the officers abused
     SAN JOSE, CA 95113




                                12                      and provoked the Zamoras deliberately. It omits the entire incident of how he
                                13                      himself forced Ms. Zamora to lift her shirt and do a full 360-turn, forced her
                                14                      to her knees, then yanked her up, while groping her groin, crotch, and buttocks;
                                15                      how after that multiple different officers again groped Ms. Zamora’s groin,
                                16                      crotch, and buttocks, taking turns, although her clothing made it readily
                                17                      apparent that she had nothing concealed in any of those places; that she asked
                                18                      them why they were being detained, and was told that it was because the
                                19                      vehicle was stolen, that the officers verbally and physically abused each
                                20                      Plaintiff, nor that the officers encouraged and joked with each other to
                                21                      participate in and continue the abuse, with high-fives and jokes.
                                22              e.      He misleadingly stated, “SCPD officers and I completed a search of the
                                23                      vehicle,” omitting that the officers made an unwarranted, unconsented, and
                                24                      intentionally and wantonly destructive search of the vehicle.
                                25              f.      It misleadingly stated, “Gloria began to complain about officers placing her
                                26                      ‘clean’ clothes on the ground and that an officer left his gloves in the rear of
                                27                      her vehicle,” and that the laundry had to be dirty because, according to the cop,
                                28
                                                        Mr. Zamora “told me that they were at the laundry mat to wash their clothing,”


                                                                                      11
                                       Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                         Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 13 of 38




                                 1                           and according to the spurious reasoning of the cop, that “meant the clothing
                                 2                           was already dirty,” and goes on to state “Gloria did not have a rebuttal to my
                                 3                           statement.” He omits that the Zamoras had explained that they had left the
                                 4                           laundromat after cleaning laundry, but returned for a forgotten load in a dryer,
                                 5                           that Ms. Zamora asked them not to throw the clean laundry on the ground, in
                                 6                           response to which, Defendant #227 mocked her, and when the officers were
                                 7                           unable to find anything incriminating, they declared, “It’s all trash anyways”
                                 8                           to insult and provoke the Zamoras.
                                 9                   g.      It falsely stated that Defendant Mead told Ms. Zamora “that the safest way to
                                10                           search the bags of clothing was by placing them on the ground,” omitting that
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11                           what the officers in fact did was rip the clothing out of the bag and scattered it
     SAN JOSE, CA 95113




                                12                           on the asphalt to provoke the Zamoras.
                                13                   h.      It failed to describe how the officers turned their body cams on and off.
                                14                   i.      It misleadingly stated “*My BWC was on and documented this incident* and
                                15                           “I uploaded photos and my BWC into evidence,” omitting that Mead and the
                                16                           other officers deliberately turned their body-worn cameras on and off to
                                17                           prevent evidence of their commission of civil rights violations and misconduct
                                18                           from being captured and turned over in evidence.
                                19          51.     The foregoing list is illustrative and not exhaustive of the multiple falsifications in the
                                20   one report Defendants have provided; Defendants have refused to provide any of the body-worn
                                21   camera footage, nor does this list set forth omissions, misleading statements, or falsifications in any
                                22   other reports by any of the other participating officers, which Defendants have also refused to provide.
                                23
                                                                      ENTITY AND SUPERVISORY LIABILITY
                                24
                                            52.     The foregoing events show that Defendant City was deliberately indifferent in its
                                25
                                     supervision of Defendant SCPD, and its retention of the officers involved. The City allowed the
                                26
                                     SCPD to hire, deploy and retain violent officers such as Defendants. It had no concern for the
                                27
                                     consequences of those officers and agents committing violent, illegal acts, or compounding the rights
                                28
                                     violations. It deployed patrol supervisors such as Mead, and the incompetent lieutenants and agents


                                                                                           12
                                            Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                         Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 14 of 38




                                 1   to whom the Zamoras reported the events and who participated in a coverup, treating the Zamoras
                                 2   with callous indifference, denying the Zamoras access to the evidence in reports and body-worn
                                 3   camera footage, each of whom reflexively protected himself and other miscreant officers, rather than
                                 4   exercise independent judgment to protect members of the public. In so doing, the City demonstrated
                                 5   deliberate indifference to the safety and welfare of people with whom SCPD officers come into
                                 6   contact.
                                 7          53.     Plaintiffs are informed and believes that Defendants City and SCPD are deliberately
                                 8   indifferent to the safety and welfare of people with whom SCPD officers come into contact. These
                                 9   Defendants deployed and retained thuggish, sexist, and racist officers and maintain internal cultures
                                10   that sanction misconduct, including civil rights violations, excessive force, manipulated body-worn
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11   camera footage and other evidence, and fabricated police reports, especially directed against
     SAN JOSE, CA 95113




                                12   Hispanics and women. The City and SCPD have failed to undertake adequate efforts to train,
                                13   supervise, or discipline officers such as those involved, without any threat of real consequences for
                                14   mistreating members of the public, such that the officers know they can tamper with evidence and
                                15   mistreat members of the public with impunity and unwarranted aggression, taunting them, “This is
                                16   how we do it in Santa Clara.” Defendants City and SCPD are deliberately indifferent to members of
                                17   the public, including Plaintiffs, with whom officers such as Mead, #227, #239, #276, and the others
                                18   involved would foreseeably come in contact.
                                19          54.     On information and belief, the unconstitutional actions and/or omissions of
                                20   Defendants were according to the following customs, policies, practices, or procedures of the SCPD
                                21   and/or the City, which were directed, encouraged, allowed, and/or ratified by Defendant Nikolai and
                                22   other policy making officers for the City and the SCPD:
                                23                  a.       to unlawfully enter private property, without a warrant and without other legal
                                24                           basis, including training and permitting officers to do so based on non-existent
                                25                           “exceptions” to the Fourth Amendment;
                                26                  b.       to use or tolerate the use of excessive and/or unjustified force;
                                27                  c.       to permit or tolerate law enforcement actions (including uses of force, seizures,
                                28
                                                             searches, or use of unnecessarily harsh and aggressive tactics including sexual


                                                                                           13
                                            Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                     Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 15 of 38




                                 1                         assault) against minorities and/or to retaliate against individuals who exercise
                                 2                         or invoke protected rights;
                                 3             d.          to cover-up violations of constitutional rights by any or all of the following:
                                 4                    i.          by failing to properly investigate and/or evaluate complaints or
                                 5                                incidents of excessive and unreasonable force, and unlawful seizures;
                                 6                   ii.          by ignoring and/or failing to properly and adequately investigate and
                                 7                                discipline unconstitutional or unlawful police activity; and
                                 8                  iii.          by allowing, tolerating, and/or encouraging police officers to: fail to
                                 9                                activate or selectively activate official cameras and recording devices
                                10                                before and during law enforcement actions, including property entries
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11                                and searches, seizures and searches of persons or uses of force; fail to
     SAN JOSE, CA 95113




                                12                                file complete and accurate police reports; file false police reports; make
                                13                                false statements; and/or otherwise obstruct or interfere with
                                14                                investigations of unconstitutional or unlawful police conduct, by
                                15                                withholding and/or concealing material information;
                                16             e.       to allow, tolerate, and/or encourage a “code of silence” among law
                                17                      enforcement officers and police department personnel, whereby an officer or
                                18                      member of the department does not provide adverse information against a
                                19                      fellow officer or member of the department;
                                20             f.       to fail to institute, require, and enforce necessary, appropriate, and lawful
                                21                      policies, procedures, and training programs to prevent or correct the
                                22                      unconstitutional conduct, customs, and practices and procedures described in
                                23                      this Complaint and in sub-paragraphs (a) through (e), with deliberate
                                24                      indifference to the rights and safety of Plaintiffs and the public, and in the face
                                25                         of an obvious need for such policies, procedures, and training programs; and
                                26             g.          to use or tolerate inadequate, deficient, and improper procedures for handling,
                                27                         investigating, and reviewing complaints of officer misconduct made under
                                28
                                                           California Government Code § 910 or applicable law.


                                                                                      14
                                       Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                         Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 16 of 38




                                 1           55.     At all times relevant, Defendants City and SCPD and Does and Roes, with deliberate
                                 2   indifference, and conscious and reckless disregard to the safety, security and constitutional and
                                 3   statutory rights of each Plaintiff and others similarly situated, including the right to be free from racial
                                 4   and sex discrimination, excessive force, unlawful searches and seizures, falsified reports, maintained,
                                 5   enforced, tolerated, ratified, permitted, acquiesced to, promulgated, and applied, among others, the
                                 6   following policies, practices and customs:
                                 7                   a.       Encouraging, directing, and tolerating officers to engage in harassing and
                                 8                            discriminatory stops, seizures and searches based on racist and sexist criteria;
                                 9                   b.       Failing, with deliberate indifference to Plaintiffs’ constitutional rights, to
                                10                            adequately hire, train, instruct, supervise, monitor, evaluate, investigate,
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11                            discipline, and control officers, including in uses of force, searches, and
     SAN JOSE, CA 95113




                                12                            seizures;
                                13                   c.       Failing to set up systems to prevent abuse by officers including the failure to
                                14                            properly investigate timely and, when appropriate, discipline uses of force,
                                15                            searches, and seizures;
                                16                   d.       Failing to terminate or otherwise discipline officers who abuse their authority;
                                17                   e.       Condoning and encouraging officers in the belief that they can violate the
                                18                            rights of persons such as Plaintiffs with impunity, without consequences to
                                19                            loss of opportunities for retention, promotion, and other employment benefits;
                                20                   f.       Condoning and encouraging officers in the belief that they can manipulate and
                                21                            falsify video recordings and reports;
                                22                   g.       Allowing and encouraging a police code of silence, by tolerating police
                                23                            officers either remaining silent or giving false and misleading information
                                24                            during official investigations to protect themselves or fellow officers from
                                25                            internal discipline, civil liability, or criminal charges, and perjuring themselves
                                26                            in criminal cases where they and their fellow officers have falsely arrested,
                                27                            unreasonably searched, or beaten a suspect; and
                                28



                                                                                            15
                                             Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                         Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 17 of 38




                                 1                  h.       Aiding and abetting misconduct by withholding evidence from victims with
                                 2                           civil claims.
                                 3          56.     Defendants City, SCPD, and Nikolai ratified and endorsed the wrongful conduct of
                                 4   the Defendant officers by allowing them to remain on duty as police officers, drawing full salaries
                                 5   and interacting with members of the public, without discipline or consequences, despite knowing
                                 6   about how they target, brutalize, and harass minorities, and vandalize minorities’ property, and
                                 7   manipulate and cover up evidence of their misconduct. These failures and refusals cause the
                                 8   perpetuation of police abuse against people such as Plaintiffs.
                                 9          57.     The aforementioned customs, policies, practices, and procedures, the failures to
                                10   properly and adequately hire, train, instruct, monitor, supervise, evaluate, investigate, and discipline,
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11   as well as the unconstitutional orders, approvals, ratification and toleration of wrongful conduct of
     SAN JOSE, CA 95113




                                12   Defendants City, SCPD, Nikolai, and other Does and Roes were a moving force and/or a proximate
                                13   cause of the deprivations of each Plaintiff's clearly established and well-settled constitutional rights
                                14   in violation of 42 U.S.C. § 1983, as more fully set forth below.
                                15
                                                                                      DAMAGES
                                16
                                            58.     As a direct and proximate result of the wrongful acts, omissions, customs, practices,
                                17
                                     policies and decisions of Defendants and each of them, each Plaintiff suffered and will continue to
                                18
                                     suffer great mental and physical suffering, anguish, fright, nervousness, anxiety, shock, humiliation,
                                19
                                     indignity, embarrassment, harm to reputation, and apprehension, which have caused them to sustain
                                20
                                     damages in a sum to be determined at trial.
                                21
                                            59.     As a direct and proximate result of the unconstitutional actions, omissions, customs,
                                22
                                     policies, practices and procedures of Defendants and each of them as alleged, Plaintiffs each sustained
                                23
                                     serious injuries and is entitled to recoverable damages, penalties as allowed by law, costs and attorney
                                24
                                     fees as allowed by law, and punitive damages against Defendants Nikolai, Mead, #227, #239, #276,
                                25
                                     and Does 1–25, in their individual capacities.
                                26
                                            60.     Damages that are the direct and proximate result of the acts, omissions, customs,
                                27
                                     practices, policies and decisions of Defendants and each of them are in excess of the jurisdictional
                                28
                                     minimum of this Court and include future and past medical and other expenses and special damages;


                                                                                           16
                                            Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                         Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 18 of 38




                                 1   wrongful searches and seizures; unlawful invasions of their privacy; violation of their constitutional
                                 2   rights, past and future lost earnings, pain and suffering and emotional distress, and all damages, costs,
                                 3   and attorney's fees and penalties recoverable under 42 U.S.C. §§ 1983, 1988, California Civil Code
                                 4   §§ 52 and 52.1, California Code of Civil Procedure § 1021.5, and as otherwise allowed under
                                 5   California and United States statutes, codes, and common law.
                                 6          61.     Defendants and each of them subjected Plaintiffs to their wrongful conduct, depriving
                                 7   Plaintiffs of rights described, knowingly, maliciously, and with conscious and reckless disregard for
                                 8   whether the rights and safety of Plaintiffs and others would be violated by their acts and/or omissions.
                                 9          62.     Plaintiffs do not seek punitive damages against Defendant City.
                                10
111 W. ST. JOHN STREET , #700




                                                                   FIRST CLAIM FOR RELIEF
  COSTANZO LAW FIRM , APC




                                11                   DEPRIVATION OF CIVIL RIGHTS UNDER 42 U.S.C. §1983,
     SAN JOSE, CA 95113




                                                   FOURTEENTH AMENDMENT, EQUAL PROTECTION CLAUSE
                                12
                                                          UNLAWFUL DETENTION BASED ON RACE
                                13                          by Each Plaintiff against Each Defendant
                                14          63.     Plaintiffs reallege and incorporate by reference, all previous allegations.
                                15
                                            64.     Defendants, while acting under color of law, deprived each Plaintiff of their civil
                                16
                                     rights by violating rights guaranteed by the Equal Protection Clause of the Fourteenth Amendment
                                17
                                     of the United States Constitution, including but not limited to the right to be free from unlawful
                                18
                                     detentions and other constitutional violations based on membership in a protected class, in this
                                19
                                     instance the class of Hispanics.
                                20
                                            65.     Without probable cause and without justification, Defendants forced the Zamoras out
                                21
                                     of their car at gunpoint, handcuffed and detained Mr. Zamora in the police car, and handcuffed and
                                22
                                     detained Ms. Zamora after forcing her to endure multiple, repeated, sexual assaults under the guise
                                23
                                     of unnecessary searches. They targeted the Zamoras for this mistreatment because the Zamoras are
                                24
                                     Hispanic. This behavior by Defendants and each of them is disgusting and reprehensible.
                                25
                                            66.     As a direct and proximate result of the foregoing, each Plaintiff has sustained injury
                                26
                                     and damages as alleged above.
                                27
                                            67.     Defendants and each of them subjected Plaintiffs to their wrongful conduct, depriving
                                28
                                     Plaintiff of rights described, deliberately, oppressively, knowingly, maliciously, and with conscious


                                                                                           17
                                            Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                         Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 19 of 38




                                 1   and reckless disregard for whether the rights and safety of Plaintiffs and others would be violated by
                                 2   their acts and/or omissions. The officers abused their position of public trust to unlawfully detain
                                 3   each Plaintiff and target them for harassment and other misconduct. For public employees tasked
                                 4   with the role of upholding peace and virtue in the county to unlawfully violate civil rights is both
                                 5   disgusting and embarrassing. They punctuated their rights violations with mockery, encouraging each
                                 6   other to further harassment and with every confidence that they would not suffer any consequences.
                                 7   This vile, base, and contemptible conduct is oppressive and despicable, and would be looked down
                                 8   on and despised by reasonable people. The officers also showed they were acting with knowing and
                                 9   willful disregard for Plaintiffs’ rights and safety, and aware not only of that their own actions were
                                10   reprehensible, but of the probable dangerous consequences of their reprehensible actions, which they
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11   deliberately failed to avoid. They fraudulently turned their body cameras on and off to prevent the
     SAN JOSE, CA 95113




                                12   evidence of their conduct from being recorded. They refused to give Plaintiffs their badge numbers
                                13   or names, even denying at one point that they had badge numbers. At least Defendant Mead’s conduct
                                14   was further fraudulent, in which he intentionally misrepresented later in his police report that“*My
                                15   BWC was on and documented this incident*” and that “I uploaded photos and my BWC into
                                16   evidence,” knowingly concealing the material fact that he and his fellow officers turned their cameras
                                17   on and off to prevent footage from capturing misconduct. The officers’ casual attitude during the
                                18   abuse and jocular and encouraging comments to each other, and their well-practiced, coordinated
                                19   actions in turning their cameras on and off to prevent evidence from being gathered against
                                20   themselves and each other, show that this is part of a pattern and practice of these officers and the
                                21   City and SCPD. Moreover, Defendant #227 further betrayed that this reprehensible conduct involves
                                22   a pattern and practice of the City and SCPD, when he told the Zamoras, “This is how we do it in
                                23   Santa Clara.” Defendants and each of them acted in a willful and intentional manner that was and
                                24   continues to be despicable, malicious, and outrageous in that it had caused Ms. Zamora to suffer cruel
                                25   and unjust hardship needlessly. The malicious, oppressive, and fraudulent conduct by Defendants,
                                26   and each of them, justifies an award of punitive damages against them, and each of them, except as
                                27   alleged above, up to the constitutional maximum, sufficient to punish and deter such willfully
                                28
                                     despicable conduct in the future.


                                                                                           18
                                            Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                         Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 20 of 38




                                 1                                   SECOND CLAIM FOR RELIEF
                                                    DEPRIVATION OF CIVIL RIGHTS UNDER 42 U.S.C. §1983,
                                 2
                                                  FOURTEENTH AMENDMENT, EQUAL PROTECTION CLAUSE
                                 3                      UNLAWFUL DETENTION BASED ON GENDER
                                                        by Plaintiff Gloria Zamora against Each Defendant
                                 4
                                 5          68.       Plaintiffs reallege and incorporate by reference, all previous allegations.

                                 6          69.       Defendants, while acting under color of law, deprived Ms. Zamora of her civil rights

                                 7   by violating rights guaranteed by the Equal Protection Clause of the Fourteenth Amendment of the

                                 8   United States Constitution, including but not limited to the right to be free from unlawful detentions

                                 9   and other constitutional violations based on membership in a protected class, here, of women.
                                10          70.       Without probable cause and without justification, Defendants forced Ms. Zamora out
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11   of the car backwards and at gunpoint, and to lift her shirt and turn completely around. Defendant
     SAN JOSE, CA 95113




                                12   Mead then groped Ms. Zamora and handed her over to his other Defendant officers so that they could
                                13   each grope her again. They then handcuffed her before restraining her in the back of the police car
                                14   with her husband. The same officers did not force her husband to exit the vehicle backwards, lift his
                                15   shirt or turn around, nor grope him, demonstrating that their discriminatory motive in doing so.
                                16   Defendants’ derogatory comments also revealed their discriminatory motive, as they leered, “Make
                                17   her turn around again.” They and each of them targeted Ms. Zamora for this violation of her rights
                                18   because she is a woman. This behavior by Defendants and each of them is disgusting and
                                19   reprehensible.
                                20          71.       As a direct and proximate result of the foregoing, Ms. Zamora has sustained injury
                                21   and damages as alleged above.
                                22          72.       In doing the things alleged each Defendant was acting within the course and scope of
                                23   this agency or employment of the City and SCPD, and with the consent, permission, and authorization
                                24   of each other Defendants. Each officer Defendant was on duty as a peace officer and exercising his
                                25   authority as a peace officer when they, and each of them, engaged in the misconduct alleged, and
                                26   such misconduct resulted from the use of their authority as peace officers. All actions of each
                                27   Defendant were ratified and approved by officers and managing agents of each other Defendant.
                                28



                                                                                           19
                                            Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                         Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 21 of 38




                                 1          73.     Indeed, SCPD and the City had an official custom of violating the rights of Hispanic
                                 2   women as described. This pattern of targeted harassment, battery, and sexual battery is a custom that
                                 3   is permanent, widespread, and well-settled practice of the City and SCPD. As Defendant #227 stated
                                 4   to Plaintiffs, “This is how we do it in Santa Clara.” Each Defendant officer was an officer and
                                 5   employee of SCPD and the City and intentionally violated each Plaintiff’s rights privacy, to be free
                                 6   from offensive or harmful touching without consent, and to be free from sexually offensive or harmful
                                 7   contact with sexual organs, groin, and buttocks, and each of their conduct in fact violated Plaintiff’s
                                 8   rights to privacy, to be free from offensive or harmful touching without consent, and to be free from
                                 9   sexually offensive or harmful contact with sexual organs, groin, and buttocks, and Defendants, and
                                10   each of them, did so because it was official custom in SCPD and the City.
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11          74.     Accordingly, the City and SCPD are also liable for each of the acts of excessive force.
     SAN JOSE, CA 95113




                                12          75.     Defendants, including each officer and the SCPD while acting through its employees,
                                13   committed the acts described deliberately, oppressively, and maliciously, in conscious disregard for
                                14   Ms. Zamora’s rights. The officers abused their position of public trust to sexually assault Ms. Zamora
                                15   not once, but multiple times by multiple officers. Defendants’ misconduct was not only offensive
                                16   contact but also sexual harassment. For public employees tasked with the role of upholding peace
                                17   and virtue in the county to engage in civil battery and sexual harassment is both disgusting and
                                18   embarrassing. They punctuated their physical attacks with verbal mockery, encouraging each other
                                19   to further harassment because Ms. Zamora was vulnerable to further abuse, leering, “Make her turn
                                20   around again,” and high-fiving and cheering each other on. This vile, base, and contemptible conduct
                                21   is oppressive and despicable, and would be looked down on and despised by reasonable people. The
                                22   officers also showed they were acting with knowing and willful disregard for Ms. Zamora’s rights
                                23   and safety, and aware not only of that their own actions were reprehensible, but the probable
                                24   dangerous consequences of their reprehensible actions, which they deliberately failed to avoid. They
                                25   fraudulently turned their body cameras on and off to prevent the evidence of the battery from being
                                26   recorded. They refused to give Plaintiff their badge numbers or names, even denying at one point that
                                27   they had badge numbers. At least Defendant Mead’s conduct was further fraudulent, in which he
                                28
                                     intentionally misrepresented later in his police report that“*My BWC was on and documented this


                                                                                           20
                                            Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                         Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 22 of 38




                                 1   incident*” and that “I uploaded photos and my BWC into evidence,” knowingly concealing the
                                 2   material fact that he and his fellow officers turned their cameras on and off to prevent footage from
                                 3   capturing misconduct. The officers’ casual attitude during the abuse and jocular and encouraging
                                 4   comments to each other, and their well-practiced, coordinated actions in turning their cameras on and
                                 5   off to prevent evidence from being gathered against themselves and each other, show that this is part
                                 6   of a pattern and practice of these officers and the City and SCPD. Moreover, Defendant #227 further
                                 7   betrayed that this reprehensible conduct involves a pattern and practice of the City and SCPD, when
                                 8   he told the Zamoras, “This is how we do it in Santa Clara.” Defendants and each of them acted in a
                                 9   willful and intentional manner that was and continues to be despicable, malicious, and outrageous in
                                10   that it had caused Ms. Zamora to suffer cruel and unjust hardship needlessly. The malicious,
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11   oppressive, and fraudulent conduct by Defendants, and each of them, justifies an award of punitive
     SAN JOSE, CA 95113




                                12   damages against them, and each of them, except as alleged above, up to the constitutional maximum,
                                13   sufficient to punish and deter such willfully despicable conduct in the future.
                                14
                                                                   THIRD CLAIM FOR RELIEF
                                15                   DEPRIVATION OF CIVIL RIGHTS UNDER 42 U.S.C. §1983,
                                16                                FOURTH AMENDMENT
                                                                     EXCESSIVE FORCE
                                17                          by Each Plaintiff against Each Defendant
                                18
                                            76.     Plaintiffs reallege and incorporate by reference, all previous allegations.
                                19
                                            77.     Defendants, and each of them, used excessive force in detaining each of Mr. and Ms.
                                20
                                     Zamora. At least nine male officers together forced each of them from the car, while the officers
                                21
                                     surrounded them, brandishing drawn guns and tasers.
                                22
                                            78.     Defendants and each of them detained Mr. Zamora in the back of the police car while
                                23
                                     he was neither resisting nor fleeing, and none of the officers had any reason to believe he was armed
                                24
                                     or a threat to any of them or any person. At all times there were multiple less intrusive methods of
                                25
                                     detaining Mr. Zamora available.
                                26
                                            79.     Defendants and each of them forced Ms. Zamora to lift her shirt and complete a full
                                27
                                     circle in full view of all officers and the public and ordered her to her knees. Then, Defendant Mead
                                28
                                     intentionally groped Ms. Zamora’s groin, crotch, and buttocks while hoisting her to her feet, although


                                                                                           21
                                            Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                         Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 23 of 38




                                 1   she was wearing form-fitting leggings that made it obvious nothing was concealed in those areas, she
                                 2   was complying and neither resisting nor fleeing, and none of the officers had any reason to believe
                                 3   she, a small female, was armed or a threat to any of them or any person.
                                 4          80.     Then, the other officers took her behind a police car, where multiple other male
                                 5   officers again took turns intentionally grabbing and groping her groin, crotch, and buttocks, all while
                                 6   she was surrounded by male officers, her husband was restrained in a police car, and she still
                                 7   presented no threat, was complying, and was neither resisting, nor fleeing.
                                 8          81.     Thereafter, while she was still surrounded by male officers, and her husband was still
                                 9   restrained in a police car, and she still presented no threat, was complying, and was neither resisting,
                                10   nor fleeing, they both detained her in the back of the police car and handcuffed her as well. Ms.
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11   Zamora is a small woman, about five feet, two inches tall. There were at all times multiple less
     SAN JOSE, CA 95113




                                12   intrusive methods of detaining her available.
                                13          82.     Indeed, the officers were relaxed and enjoying themselves as they abused Plaintiffs,
                                14   making jokes, high fiving each other, and cheering each other on.
                                15          83.     As a direct and proximate result of the foregoing, each Plaintiff has sustained injury
                                16   and damage as alleged above.
                                17          84.     In doing the things alleged each Defendant was acting within the course and scope of
                                18   this agency or employment of the City and SCPD, and with the consent, permission, and authorization
                                19   of each other Defendants. Each officer Defendant was on duty as a peace officer and exercising his
                                20   authority as a peace officer when they, and each of them, engaged in the misconduct alleged, and
                                21   such misconduct resulted from the use of their authority as peace officers. All actions of each
                                22   Defendant were ratified and approved by officers and managing agents of each other Defendant.
                                23          85.     Indeed, SCPD and the City had an official custom of violating Plaintiffs’ civil rights
                                24   as described. This pattern of excessive force is a custom that is permanent, widespread, and well-
                                25   settled practice of the City and SCPD. As Defendant #227 stated to Plaintiffs, “This is how we do it
                                26   in Santa Clara.” Each Defendant officer was an officer and employee of SCPD and the City and
                                27   intentionally violated each Plaintiff’s rights to be secure in their persons against unreasonable
                                28
                                     seizures and excessive force, and each of their conduct in fact violated Plaintiffs’ rights to be secure


                                                                                           22
                                            Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                         Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 24 of 38




                                 1   in their persons against unreasonable seizures and excessive force, and Defendants, and each of them,
                                 2   did so because it was official custom in SCPD and the City.
                                 3          86.     Accordingly, the City and SCPD are also liable for each of the acts of excessive force.
                                 4          87.     Defendants, including each officer and the SCPD while acting through their
                                 5   employees, committed the acts described deliberately, oppressively, and maliciously, in conscious
                                 6   disregard for each Plaintiff’s rights. The officers abused their position of public trust to harass and
                                 7   brutalize Plaintiffs, including sexually assaulting Ms. Zamora not once, but multiple times, by
                                 8   multiple officers. For public employees tasked with the role of upholding peace and virtue in the
                                 9   county to engage in this misconduct is both disgusting and embarrassing. They punctuated their
                                10   physical attacks with verbal mockery, encouraging each other to further harassment, e.g., because
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11   Ms. Zamora was vulnerable to further abuse, leering, “Make her turn around again,” and high-fiving
     SAN JOSE, CA 95113




                                12   and cheering each other on, mocking Plaintiffs, and gratuitously destroying Plaintiffs’ property and
                                13   belongings, commenting that these were “all trash, anyways.” This vile, base, and contemptible
                                14   conduct is oppressive and despicable, and would be looked down on and despised by reasonable
                                15   people. The officers also showed they were acting with knowing and willful disregard for Plaintiffs’
                                16   rights and safety, and aware not only of that their own actions were reprehensible, but the probable
                                17   dangerous consequences of their reprehensible actions, which they deliberately failed to avoid. They
                                18   fraudulently turned their body cameras on and off to prevent the evidence of the battery from being
                                19   recorded. They refused to give Plaintiff their badge numbers or names, even denying at one point that
                                20   they had badge numbers. At least Defendant Mead’s conduct was further fraudulent, in which he
                                21   intentionally misrepresented later in his police report that“*My BWC was on and documented this
                                22   incident*” and that “I uploaded photos and my BWC into evidence,” knowingly concealing the
                                23   material fact that he and his fellow officers turned their cameras on and off to prevent footage from
                                24   capturing misconduct. The officers’ casual attitude during the abuse and jocular and encouraging
                                25   comments to each other, and their well-practiced, coordinated actions in turning their cameras on and
                                26   off to prevent evidence from being gathered against themselves and each other, show that this is part
                                27   of a pattern and practice of these officers and SCPD. Moreover, Defendant #227 further betrayed that
                                28
                                     this reprehensible conduct involves a pattern and practice of the City and SCPD, when he told the


                                                                                           23
                                            Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                         Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 25 of 38




                                 1   Zamoras, “This is how we do it in Santa Clara.” Defendants and each of them acted in a willful and
                                 2   intentional manner that was and continues to be despicable, malicious, and outrageous in that it had
                                 3   caused Ms. Zamora to suffer cruel and unjust hardship needlessly. The malicious, oppressive, and
                                 4   fraudulent conduct by Defendants, and each of them, except as alleged above, justifies an award of
                                 5   punitive damages against them, and each of them, except as alleged above, up to the constitutional
                                 6   maximum, sufficient to punish and deter such willfully despicable conduct in the future.
                                 7
                                                                     FOURTH CLAIM FOR RELIEF
                                 8                      DEPRIVATION OF CIVIL RIGHTS UNDER 42 U.S.C. §1983,
                                                                     FOURTH AMENDMENT
                                 9
                                                              UNLAWFUL SEARCHES AND SEIZURES
                                10                             by Each Plaintiff against Each Defendant
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11             88.     Plaintiffs reallege and incorporate by reference, all previous allegations.
     SAN JOSE, CA 95113




                                12             89.     Under the Fourth Amendment Defendants had probable cause to detain Plaintiff for
                                13   driving a car with two equipment violations. A seizure justified by traffic infractions becomes
                                14   unlawful under the Fourth Amendment, however, if it is prolonged beyond the time reasonably
                                15
                                     required to complete the mission of issuing a ticket. Rodriguez v. United States, 135 S. Ct. 1609, 1612
                                16
                                     (2015).
                                17
                                               90.     The probable cause, if any, under the Fourth Amendment Defendants to detail
                                18
                                     Plaintiffs was for one equipment violation. Even a seizure justified by traffic infractions becomes
                                19
                                     unlawful under the Fourth Amendment, however, if it is prolonged beyond the time reasonably
                                20
                                     required to complete the mission of issuing a ticket. Rodriguez, 135 S. Ct. at 1612. Defendants, while
                                21
                                     acting under color of law, deprived each Plaintiff of their respective civil rights by violating rights
                                22
                                     guaranteed by the Fourth Amendment of the United States Constitution, including but not limited to,
                                23
                                     the right to be free from unlawful searches and seizure.
                                24
                                               91.     Defendants, and each of them, carried out an unreasonable and deliberately seizure of
                                25
                                     the person of each Plaintiff, while making prolonged and unnecessarily destructive search of
                                26
                                     Plaintiffs’ automobile and property.
                                27
                                               92.     Defendants, and each of them, also carried out an unreasonable and deliberately
                                28
                                     prolonged, invasive, and degrading search of Ms. Zamora’s person


                                                                                              24
                                               Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                         Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 26 of 38




                                 1          93.     None of the Defendants at any time had any warrant and each was acting or purporting
                                 2   to act in the performance of his respective official duties. At no point did either Plaintiff consent to
                                 3   any of the searches or seizures.
                                 4          94.     Defendant Mead searched Ms. Zamora’s person by making her lift her shirt and turn
                                 5   around in front of him, his fellow officers, and the public, and then groping her groin, buttocks, and
                                 6   crotch. Each of these searches was unreasonable. Defendant Mead had no warrant to search Ms.
                                 7   Zamora’s person, nor any probable cause. He deliberately failed and refused to confirm whether the
                                 8   Zamoras’ car was the car reported earlier by another officer prior to detaining and forcing the
                                 9   Zamoras out of the vehicle. Neither he nor any other officer had any reason to suspect that Ms.
                                10   Zamora or her husband was armed, or posed any threat, immediate or otherwise, to any officer or
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11   person. Ms. Zamora is a small, five-foot, two-inch woman, who was complying with the instructions
     SAN JOSE, CA 95113




                                12   of the at least nine male officers, who were armed with drawn tasers and guns, while her husband
                                13   was restrained in the back of a police car. Further, Ms. Zamora was wearing form-fitting leggings,
                                14   that revealed to a visual search that she was not concealing anything in her groin, crotch, and buttocks,
                                15   making the groping entirely unreasonable, prurient, and unnecessary.
                                16          95.     The other officer Defendants also searched Ms. Zamora’s person by also making her
                                17   lift her shirt and turn around in front of them, and the public, and taking turns groping her groin,
                                18   buttocks, and crotch. Each of these additional searches was unreasonable. None of the Defendants
                                19   had any warrant to search Ms. Zamora’s person, nor any probable cause. None of the officers had
                                20   any reason to suspect that Ms. Zamora or her husband was armed, or posed any threat, immediate or
                                21   otherwise, to any officer or person, especially since Ms. Zamora had already been subjected to lifting
                                22   her shirt, turning around, and being groped by Defendant Mead, and was the entire time wearing
                                23   form-fitting leggings that revealed to any visual search that she was not concealing anything in the
                                24   area of her groin, crotch, and buttocks, and since she, a small, five-foot, two-inch woman, was
                                25   complying with the instructions of the at least nine male officers, who were armed with drawn tasers
                                26   and guns, while her husband was restrained in the back of a police car. These further searches by
                                27   Defendants, and each of them, were also entirely unreasonable, prurient, and unnecessary.
                                28



                                                                                           25
                                            Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                         Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 27 of 38




                                 1          96.      Defendants, and each of them, also tore apart Ms. Zamora’s vehicle and Plaintiffs’
                                 2   property in the car: tearing apart their laundry bags and throwing the cleaned clothes everywhere,
                                 3   ripping apart Ms. Zamora’s car’s speaker, center console, lights, and headliner, and breaking its
                                 4   windshield or acts of gratuitous destruction. No person of reasonable caution would believe that these
                                 5   wantonly destructive acts were a justified intrusion, especially since the officers discarded the less
                                 6   intrusive alternative of confirming with their station that the Zamoras’ vehicle was the one earlier
                                 7   reported as involved in a car chase, and had been shown that the vehicle was not stolen with insurance
                                 8   in Ms. Zamora’s name and given the explanation of how the COVID-19 pandemic had delayed the
                                 9   transfer of title, before they embarked on the much greater effort of ripping apart the vehicle, in a
                                10   rampage of destruction.
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11          97.      In doing the things alleged each Defendant was acting within the course and scope of
     SAN JOSE, CA 95113




                                12   this agency or employment of the City and SCPD, and with the consent, permission, and authorization
                                13   of each other Defendants. Each officer Defendant was on duty as a peace officer and exercising his
                                14   authority as a peace officer when they, and each of them, engaged in the misconduct alleged, and
                                15   such misconduct resulted from the use of their authority as peace officers. All actions of each
                                16   Defendant were ratified and approved by officers and managing agents of each other Defendant.
                                17          98.      Indeed, SCPD and the City had an official custom of violating Plaintiffs’ civil rights
                                18   as described. This pattern of harassment and police misconduct is a custom that is permanent,
                                19   widespread, and well-settled practice of the City and SCPD. As Defendant #227 stated to Plaintiffs,
                                20   “This is how we do it in Santa Clara.” Each Defendant officer was an officer and employee of SCPD
                                21   and the City and intentionally violated each Plaintiff’s rights to be secure in their persons and property
                                22   from unreasonable searches and seizures, and each of their conduct in fact violated Plaintiffs’ rights
                                23   to be secure in their persons and property from unreasonable searches and seizures, and Defendants,
                                24   and each of them, did so because it was official custom in SCPD and the City.
                                25          99.      Accordingly, the City and SCPD are also liable for each of the unlawful searches and
                                26   seizures.
                                27          100.     As a direct and legal result, Plaintiffs were each harmed and Defendants’ and each of
                                28
                                     their, unreasonable searches and seizures were a substantial factor in causing each Plaintiff’s harm.


                                                                                            26
                                             Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                         Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 28 of 38




                                 1   Plaintiffs have each become mentally upset, severely emotionally distressed, frustrated, depressed,
                                 2   embarrassed, fragile, humiliated, and aggravated. Each Plaintiff claims non-economic or general
                                 3   damages for such mental and emotional distress and aggravation in a sum in excess of the
                                 4   jurisdictional minimum of this Court.
                                 5          101.    As a further direct and proximate result of the wrongful acts of Defendants, and each
                                 6   of them, Plaintiffs have each been forced to hire attorneys to prosecute their respective claims and
                                 7   has each incurred and is expected to continue to incur attorney’s fees and costs in connection
                                 8   therewith, entitling them each to recover attorney’s fees and reimbursement of costs under California
                                 9   Government Code § 12965(b).
                                10          102.    Defendants, including each officer and SCPD while acting through their public
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11   employees, committed the acts described deliberately, oppressively, and maliciously, in conscious
     SAN JOSE, CA 95113




                                12   disregard for each Plaintiff’s rights. The officers abused their position of public trust to harass and
                                13   brutalize both Plaintiffs, including sexually assaulting Ms. Zamora not once, but multiple times, by
                                14   multiple officers. For public employees tasked with the role of upholding peace and virtue in the
                                15   county to engage in this misconduct is both disgusting and embarrassing. They punctuated their
                                16   physical attacks with verbal mockery, encouraging each other to further harassment, e.g., because
                                17   Ms. Zamora was vulnerable to further abuse, leering, “Make her turn around again,” and high-fiving
                                18   and cheering each other on, mocking Plaintiffs, and gratuitously destroying Plaintiffs’ property and
                                19   belongings, commenting that these were “all trash, anyways.” This vile, base, and contemptible
                                20   conduct is oppressive and despicable, and would be looked down on and despised by reasonable
                                21   people. The officers also showed they were acting with knowing and willful disregard for Plaintiffs’
                                22   rights and safety, and aware not only of that their own actions were reprehensible, but the probable
                                23   dangerous consequences of their reprehensible actions, which they deliberately failed to avoid. They
                                24   fraudulently turned their body cameras on and off to prevent the evidence of the battery from being
                                25   recorded. They refused to give Plaintiffs their badge numbers or names, even denying at one point
                                26   that they had badge numbers. At least Defendant Mead’s conduct was further fraudulent, in which he
                                27   intentionally misrepresented later in his police report that“*My BWC was on and documented this
                                28
                                     incident*” and that “I uploaded photos and my BWC into evidence,” knowingly concealing the


                                                                                           27
                                            Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                         Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 29 of 38




                                 1   material fact that he and his fellow officers turned their cameras on and off to prevent footage from
                                 2   capturing misconduct. The officers’ casual attitude during the abuse and jocular and encouraging
                                 3   comments to each other, and their well-practiced, coordinated actions in turning their cameras on and
                                 4   off to prevent evidence from being gathered against themselves and each other, show that this is part
                                 5   of a pattern and practice of these officers and the City and SCPD. Moreover, Defendant #227 further
                                 6   betrayed that this reprehensible conduct involves a pattern and practice of the City and SCPD, when
                                 7   he told the Zamoras, “This is how we do it in Santa Clara.” Defendants and each of them acted in a
                                 8   willful and intentional manner that was and continues to be despicable, malicious, and outrageous in
                                 9   that it had caused Plaintiffs to suffer cruel and unjust hardship needlessly. The malicious, oppressive,
                                10   and fraudulent conduct by Defendants, and each of them, justifies an award of punitive damages
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11   against them, and each of them, except as alleged above, up to the constitutional maximum, sufficient
     SAN JOSE, CA 95113




                                12   to punish and deter such willfully despicable conduct in the future.
                                13
                                                                     FIFTH CLAIM FOR RELIEF
                                14                      DEPRIVATION OF CIVIL RIGHTS UNDER 42 U.S.C. §1983
                                15                                FOURTEENTH AMENDMENT
                                                                         FALSE REPORTS
                                16                             by Each Plaintiff against All Defendants
                                17
                                              103.    Plaintiffs reallege and incorporate by reference, all previous allegations.
                                18
                                              104.    Defendants, while acting under color of law, deprived each Plaintiff of their respective
                                19
                                     civil rights by violating rights guaranteed by the Fourteenth Amendment of the United States
                                20
                                     Constitution, including but not limited to, the right to be free from falsified police reports, as alleged
                                21
                                     above.
                                22
                                              105.    As a direct and proximate result of the foregoing, each Plaintiff has sustained injury
                                23
                                     and damage as alleged above.
                                24
                                                                             SIXTH CLAIM FOR RELIEF
                                25
                                                                                    BATTERY
                                26                             by Plaintiff Gloria Zamora against Each Defendant
                                27            106.    Plaintiffs reallege and incorporate by reference, all previous allegations.
                                28



                                                                                             28
                                              Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                         Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 30 of 38




                                 1          107.    Defendants, and each of them, are liable for the assaults and battery committed against
                                 2   Ms. Zamora. Defendant officers, and each of them, committed a battery against Ms. Zamora.
                                 3   Defendants City and SCPD are directly liable for the conduct of their employees, who were each
                                 4   acting within the scope of their agency and employment as police officers for the City and SCPD
                                 5   when they battered Ms. Zamora. The Santa Clara officers each intentionally, repeatedly, and
                                 6   unnecessarily groped her groin, crotch, and buttocks. The first officer, Defendant Mead, did so while
                                 7   pulling her upwards from a kneeling position.
                                 8          108.    After Defendant Mead intentionally sexually groped Ms. Zamora, she was taken
                                 9   behind a police car, where multiple other male officers also each took turns intentionally grabbing
                                10   and groping her groin, crotch, and buttocks.
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11          109.    Ms. Zamora is a small woman, about five feet, two inches tall. She and her husband
     SAN JOSE, CA 95113




                                12   were surrounded by at least nine male officers armed with drawn guns and tasers. Both Zamoras had
                                13   both complied with the officers’ demands that they each exit the car in turn when asked to do so. Her
                                14   husband was restrained in the back of a police cruiser. At no point was any of the officers was making
                                15   a lawful arrest or detention, nor was Ms. Zamora at any time attempting to escape or resisting, nor
                                16   threatening to do so. At no point did she reasonably appear to pose any immediate threat to the safety
                                17   of any Defendant or any others. Ms. Zamora was wearing form-fitting leggings which made it
                                18   completely unnecessary to grope her crotch, buttocks, or groin, let alone the multiple times, by
                                19   multiple different men. Each Defendant did this with the intent to harm or offend her, relishing her
                                20   upset, humiliation, and distress. The officers were relaxed and enjoying themselves as they abused
                                21   Ms. Zamora, making jokes, high fiving each other, and cheering each other on. A reasonable person
                                22   in Ms. Zamora’s situation would have been offended. Each inappropriate touching, groping, and
                                23   sexual harassment was entirely unjustified and constitutes civil battery.
                                24          110.    At no point did Ms. Zamora consent to being sexually groped or touched by any of
                                25   Defendants.
                                26          111.    Ms. Zamora was, in fact, harmed and offended by Defendants, and each of their,
                                27   conduct and each of their conduct was a substantial factor in causing Ms. Zamora’s harm. As a direct
                                28
                                     and legal result of the aforesaid acts of Defendants, and each of them, Ms. Zamora has become


                                                                                           29
                                            Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                         Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 31 of 38




                                 1   mentally upset, severely emotionally distressed, frustrated, depressed, embarrassed, fragile,
                                 2   humiliated, and aggravated. Plaintiff claims non-economic or general damages for such mental and
                                 3   emotional distress and aggravation in a sum in excess of the jurisdictional minimum of this Court.
                                 4          112.    As a further direct and proximate result of the wrongful acts of Defendants, and each
                                 5   of them, Ms. Zamora has been forced to hire attorneys to prosecute the claims herein and has incurred
                                 6   and is expected to continue to incur attorney’s fees and costs in connection therewith, entitling her to
                                 7   recover attorney’s fees and reimbursement of costs under California Government Code § 12965(b).
                                 8          113.    In doing the things alleged each Defendant was acting within the course and scope of
                                 9   this agency or employment of the City and SCPD, and with the consent, permission, and authorization
                                10   of each other Defendants. Each officer Defendant was on duty as a peace officer and exercising his
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11   authority as a peace officer when they, and each of them, engaged in the misconduct alleged, and
     SAN JOSE, CA 95113




                                12   such misconduct resulted from the use of their authority as peace officers. All actions of each
                                13   Defendant were ratified and approved by officers and managing agents of each other Defendant.
                                14   Indeed, this pattern of harassment and police misconduct is a custom that is permanent, widespread,
                                15   and well-settled practice of the City and SCPD. As Defendant #227 stated to Plaintiffs, “This is how
                                16   we do it in Santa Clara.” Accordingly, the City and SCPD are also liable for each of the unlawful
                                17   searches and seizures alleged.
                                18          114.    Defendants, including each officer and SCPD while acting through their public
                                19   employees, committed the acts described deliberately, oppressively, and maliciously, in conscious
                                20   disregard for Ms. Zamora’s rights. The officers abused their position of public trust to sexually assault
                                21   Ms. Zamora not once, but multiple times by multiple officers. Defendants’ misconduct was not only
                                22   offensive contact but also sexual harassment. For public employees tasked with the role of upholding
                                23   peace and virtue in the county to engage in civil battery and sexual harassment is both disgusting and
                                24   embarrassing. They punctuated their physical attacks with verbal mockery, encouraging each other
                                25   to further harassment because Ms. Zamora was vulnerable to further abuse, leering, “Make her turn
                                26   around again,” and high-fiving and cheering each other on. This vile, base, and contemptible conduct
                                27   is oppressive and despicable, and would be looked down on and despised by reasonable people. The
                                28
                                     officers also showed they were acting with knowing and willful disregard for Ms. Zamora’s rights


                                                                                           30
                                            Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                         Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 32 of 38




                                 1   and safety, and aware not only of that their own actions were reprehensible, but the probable
                                 2   dangerous consequences of their reprehensible actions, which they deliberately failed to avoid. They
                                 3   fraudulently turned their body cameras on and off to prevent the evidence of the battery from being
                                 4   recorded. They refused to give Plaintiff their badge numbers or names, even denying at one point that
                                 5   they had badge numbers. At least Defendant Mead’s conduct was further fraudulent, in which he
                                 6   intentionally misrepresented later in his police report that“*My BWC was on and documented this
                                 7   incident*” and that “I uploaded photos and my BWC into evidence,” knowingly concealing the
                                 8   material fact that he and his fellow officers turned their cameras on and off to prevent footage from
                                 9   capturing misconduct. The officers’ casual attitude during the abuse and jocular and encouraging
                                10   comments to each other, and their well-practiced, coordinated actions in turning their cameras on and
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11   off to prevent evidence from being gathered against themselves and each other, show that this is part
     SAN JOSE, CA 95113




                                12   of a pattern and practice of these officers and SCPD. Moreover, Defendant #227 further betrayed that
                                13   this reprehensible conduct involves a pattern and practice of the City and SCPD, when he told the
                                14   Zamoras, “This is how we do it in Santa Clara.” Defendants and each of them acted in a willful and
                                15   intentional manner that was and continues to be despicable, malicious, and outrageous in that it had
                                16   caused Ms. Zamora to suffer cruel and unjust hardship needlessly. The malicious, oppressive, and
                                17   fraudulent conduct by Defendants, and each of them, justifies an award of punitive damages against
                                18   them, and each of them, except as alleged above, up to the constitutional maximum, sufficient to
                                19   punish and deter such willfully despicable conduct in the future.
                                20
                                                                         SEVENTH CLAIM FOR RELIEF
                                21                                        FALSE IMPRISONMENT
                                22                                   Each Plaintiff against Each Defendant

                                23          115.    Plaintiffs reallege and incorporate by reference, all previous allegations.
                                24          116.    To the extent Defendants had any probable cause to detain Plaintiffs, it was for driving
                                25   a car with one equipment violation. A seizure justified by traffic infractions becomes unlawful under
                                26   California law if it is prolonged beyond the time reasonably required to complete the mission of
                                27   issuing a ticket. Defendants prolonged Plaintiffs’ detention for longer than required to issue a traffic
                                28   ticket, and for longer than required to ascertain that the vehicle was Ms. Zamora’s and not stolen.



                                                                                           31
                                            Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                         Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 33 of 38




                                 1   Neither was ever given a citation. Defendants unlawfully detained each Plaintiff in handcuffs and in
                                 2   the back of the police car, after subjecting Ms. Zamora to humiliating, invasive searches, all without
                                 3   probable cause, giving rise to this claim for false imprisonment.
                                 4          117.    As a direct and proximate result of the foregoing, each Plaintiff sustained injury and
                                 5   damage as alleged above.
                                 6          118.    In doing the things alleged each Defendant was acting within the course and scope of
                                 7   this agency or employment of City and SCPD, and with the consent, permission, and authorization
                                 8   of each other Defendants. Each officer Defendant was on duty as a peace officer and exercising his
                                 9   authority as a peace officer when they, and each of them, engaged in the misconduct alleged, and
                                10   such misconduct resulted from the use of their authority as peace officers. All actions of each
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11   Defendant were ratified and approved by officers and managing agents of each other Defendant.
     SAN JOSE, CA 95113




                                12          119.    Indeed, SCPD and City had an official custom of violating Plaintiffs’ civil rights as
                                13   described. This pattern of excessive force is a custom that is permanent, widespread, and well-settled
                                14   practice of the City and SCPD. As Defendant #227 stated to Plaintiffs, “This is how we do it in Santa
                                15   Clara.” Each Defendant officer was an officer and employee of SCPD and City and intentionally
                                16   violated each Plaintiff’s rights to be secure in their persons against unreasonable seizures and
                                17   excessive force, and each of their conduct in fact violated Plaintiffs’ rights to be secure in their
                                18   persons against unreasonable seizures and excessive force, and Defendants, and each of them, did so
                                19   because it was official custom in SCPD and the City.
                                20          120.    Accordingly, the City and SCPD are also liable for each of the acts of excessive force.
                                21          121.    Defendants, including each officer and SCPD while acting through their public
                                22   employees, committed the acts described deliberately, oppressively, and maliciously, in conscious
                                23   disregard for each Plaintiff’s rights. The officers abused their position of public trust to harass and
                                24   brutalize Plaintiffs, including sexually assaulting Ms. Zamora not once, but multiple times, by
                                25   multiple officers. For public employees tasked with the role of upholding peace and virtue in the
                                26   county to engage in this misconduct is both disgusting and embarrassing. They punctuated their
                                27   physical attacks with verbal mockery, encouraging each other to further harassment, e.g., because
                                28
                                     Ms. Zamora was vulnerable to further abuse, leering, “Make her turn around again,” and high-fiving


                                                                                           32
                                            Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                         Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 34 of 38




                                 1   and cheering each other on, mocking Plaintiffs, and gratuitously destroying Plaintiffs’ property and
                                 2   belongings, commenting that these were “all trash, anyways.” This vile, base, and contemptible
                                 3   conduct is oppressive and despicable, and would be looked down on and despised by reasonable
                                 4   people. The officers also showed they were acting with knowing and willful disregard for Plaintiffs’
                                 5   rights and safety, and aware not only of that their own actions were reprehensible, but the probable
                                 6   dangerous consequences of their reprehensible actions, which they deliberately failed to avoid. They
                                 7   fraudulently turned their body cameras on and off to prevent the evidence of the battery from being
                                 8   recorded. They refused to give Plaintiff their badge numbers or names, even denying at one point that
                                 9   they had badge numbers. At least Defendant Mead’s conduct was further fraudulent, in which he
                                10   intentionally misrepresented later in his police report that“*My BWC was on and documented this
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11   incident*” and that “I uploaded photos and my BWC into evidence,” knowingly concealing the
     SAN JOSE, CA 95113




                                12   material fact that he and his fellow officers turned their cameras on and off to prevent footage from
                                13   capturing misconduct. The officers’ casual attitude during the abuse and jocular and encouraging
                                14   comments to each other, and their well-practiced, coordinated actions in turning their cameras on and
                                15   off to prevent evidence from being gathered against themselves and each other, show that this is part
                                16   of a pattern and practice of these officers and the City and SCPD. Moreover, Defendant #227 further
                                17   betrayed that this reprehensible conduct involves a pattern and practice of the City and SCPD, when
                                18   he told the Zamoras, “This is how we do it in Santa Clara.” Defendants and each of them acted in a
                                19   willful and intentional manner that was and continues to be despicable, malicious, and outrageous in
                                20   that it had caused Ms. Zamora to suffer cruel and unjust hardship needlessly. The malicious,
                                21   oppressive, and fraudulent conduct by Defendants, and each of them, justifies an award of punitive
                                22   damages against them, and each of them, except as alleged above, up to the constitutional maximum,
                                23   sufficient to punish and deter such willfully despicable conduct in the future.
                                24
                                                                       EIGHTH CLAIM FOR RELIEF
                                25                             CALIFORNIA CIVIL CODE §§ 51.7 AND 52.1
                                26                               by Each Plaintiff against All Defendants

                                27          122.    Plaintiffs reallege and incorporate by reference, all previous allegations.
                                28



                                                                                           33
                                            Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                         Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 35 of 38




                                 1          123.    Defendants and each of them are subject to liability under California Civil
                                 2   Code §§ 51.7 and 52.1 because they violated each Plaintiff’s federal and state constitutional and
                                 3   statutory rights and did so because of their race and because of Ms. Zamora’s gender, and with
                                 4   violence, and with threats, intimidation, or coercion.
                                 5          124.    Defendants and each of them retaliated against Plaintiffs because they asked for the
                                 6   reason they were being detained, and the officers’ name and badge numbers, and otherwise
                                 7   questioned the abuse to which they were subjected in violation of the First Amendment and California
                                 8   Constitution Art. I, § 3. Defendants violated Plaintiff’s right to equal protection under the Fourteenth
                                 9   Amendment and California Constitution Art. I, § 7(a), to be free of excessive force, unlawful searches
                                10   seizure made without probable cause and violated their rights to bodily integrity as guaranteed by the
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11   Fourth Amendment, California Constitution. Art. I, § 13 and California Civil Code § 43. Defendants
     SAN JOSE, CA 95113




                                12   and each of them violated each of these rights through the use of violence, threats, coercion and
                                13   intimidation, including the detention of each Plaintiff, and the sexual battery and assault of Ms.
                                14   Zamora.
                                15
                                                                          NINTH CLAIM FOR RELIEF
                                16                                             NEGLIGENCE
                                17                                  by Each Plaintiff against All Defendants

                                18          125.    Plaintiffs reallege and incorporate by reference, all previous allegations.
                                19          126.    At all times, each Defendant owed each Plaintiff the duty to act with due care in the
                                20   execution and enforcement of any right, law, or legal obligation.
                                21          127.    At all times, each Defendant owed each Plaintiff the duty to act with reasonable care.
                                22          128.    These general duties of reasonable care and due care owed to each Plaintiff by all
                                23   Defendants include but are not limited to the following specific obligations:
                                24                  a.       to refrain from using excessive and/or unreasonable force against either
                                25                           Plaintiff;
                                26                  b.       to refrain from causing either Plaintiff to be wrongfully arrested and/or
                                27                           detained;
                                28                  c.       to refrain from unlawfully entering and searching either Plaintiff’s property;



                                                                                           34
                                            Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                          Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 36 of 38




                                 1                  d.       to refrain from unlawfully destroying or damaging Plaintiff’s property;
                                 2                  e.       to refrain from abusing authority granted Defendant by law;
                                 3                  f.       to use generally accepted police procedures and tactics that are reasonable and
                                 4                           necessary under the circumstances;
                                 5                  g.       to refrain from violating either Plaintiff’s rights guaranteed by the United
                                 6                           States and California Constitutions, as set forth above, and as otherwise
                                 7                           protected by law.
                                 8          129.    Additionally, these general duties of reasonable care and due care owed to Plaintiff by
                                 9   Defendants City (through its employees and agents) and Nikolai include but are not limited to the
                                10   following specific obligations:
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11                  a.       to properly and adequately hire, investigate, train, instruct, supervise, monitor,
     SAN JOSE, CA 95113




                                12                           evaluate, investigate, and discipline SCPD employees, agents, and/or law
                                13                           enforcement officers to ensure that those employees/agents/officers act at all
                                14                           times in the public interest and in conformance with law;
                                15                  b.       to make, enforce, and at all times act in conformance with policies and customs
                                16                           on behalf of the SCPD that are lawful and protective of individual rights,
                                17                           including each Plaintiff;
                                18                  c.       to refrain from making, enforcing, and/or tolerating the wrongful policies and
                                19                           customs set forth above.
                                20          130.    Defendants, and each of them, through their acts and omissions, breached each and
                                21   every one of the duties owed to Plaintiffs, and either of them.
                                22          131.    As a direct and proximate result of this negligence, Plaintiffs and each of them
                                23   sustained injuries and damages, and against each and every Defendant are entitled to relief and
                                24   punitive damages against each and all Defendant law enforcement officers under California law. For
                                25   this claim the Defendant City is vicariously liable for the conduct of its employees and agents under
                                26   California Government Code § 815.2.
                                27   //
                                28
                                     //


                                                                                           35
                                            Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                         Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 37 of 38




                                 1                                                     PRAYER
                                 2          132.    WHEREFORE, Plaintiffs, and each of them, pray for relief against Defendants, and
                                 3   each of them, as set forth below:
                                 4                  A.       For general damages, according to proof, on each claim for which such
                                 5                           damages are available;
                                 6                  B.       For special damages, according to proof, on each claim for which such
                                 7                           damages are available;
                                 8                  C.       For punitive damages, according to proof, on each claim for which such
                                 9                           damages are available under 42 U.S.C. § 1983 and California law (punitive
                                10                           damages are not sought against the City of Santa Clara);
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11                  D.       For declaratory relief to declare the conduct of Defendants, and each of them,
     SAN JOSE, CA 95113




                                12                           to be in violation of Plaintiff’s, and each of their, rights;
                                13                  E.       For injunctive relief to enjoin Defendants, and each of them, from engaging in
                                14                           such conduct, including the unconstitutional customs, policies, practices,
                                15                           procedures, training and supervision as may be determined and/or adjudged by
                                16                           this case; and prohibiting Defendants and their law enforcement officers from
                                17                           engaging in the “code of silence” as may be supported by the evidence;
                                18                  F.       For reasonable attorney’s fees incurred in this action on those claims for which
                                19                           such fees are recoverable under applicable law;
                                20                  G.       For costs of suit incurred in this action;
                                21                  H.       For all other damages, penalties, costs, interest, and attorneys; fees as allowed
                                22                           by 42 U.S.C. §§ 1983, and 1988; California Code if Civil Procedure § 1021.5,
                                23                           California Civil Code §§ 52 et seq., 52.1, and as otherwise may be allowed by
                                24                           California and/or federal law;
                                25                  I.       For pre- and post-judgment interest as allowed by law; and
                                26                  J.       For such other and further relief as the court deems just and proper.
                                27
                                                                               JURY TRIAL DEMAND
                                28
                                            Each Plaintiff demands a trial by jury on all issues and claims so triable.


                                                                                           36
                                            Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
                                        Case 5:21-cv-05610-VKD Document 1 Filed 07/21/21 Page 38 of 38




                                 1   Dated: July 21, 2021                                     COSTANZO LAW FIRM. APC
                                 2
                                                                                            /s/ Lucy Goodnough
                                 3                                                          Lori Costanzo
                                                                                            Lucy Goodnough
                                 4                                                          Attorneys for Plaintiffs
                                 5                                                          Gloria Zamora and Antonio Zamora

                                 6
                                 7
                                 8
                                 9
                                10
111 W. ST. JOHN STREET , #700
  COSTANZO LAW FIRM , APC




                                11
     SAN JOSE, CA 95113




                                12
                                13
                                14
                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28



                                                                                          37
                                           Complaint for Damages, Declaratory, and Injunctive Relief and Demand for Jury Trial– 5:21-cv-5610
